Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                         General Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Status of claim to be treated in this office action:

Independent: 1, 5 and 7.
b.	Claims 1-7 are pending on the application.
Drawings
2.	The drawings were received on 08/26/2019.  These drawings are review and accepted by examiner.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement

4.	Acknowledgment is made of applicant’s Information Disclosure Statement 
(IDS) Form PTO-1449; filed 08/26/2019.  The information disclosed therein was considered.
Specification
5.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses the phrase “OF THE DICLOSURE” in page 27, line 1, which is implied.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4 and 7 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamahira (Pub. No. US 2014/0104933 A1).
	Regarding to independent claim 1, Yamahira in Figures 1-9 are directly discloses a resistive element array circuit (semiconductor memory device 900 and 100, Figure 1 and Figure 3; respectively) comprising: 
a plurality of word lines (word lines WL1…WLi) extending in a first direction and arranged side by side in a second direction, and coupled to a power supply (a voltage generation circuit 905); 
a plurality of bit lines (bit lines BL1…BLj) extending in the second direction and arranged side by side in the first direction (the bit lne BL1…BLj extend other direction such as horizon direction while the word line extedn as vertical direction); 
a plurality of resistive elements (memory cells 901 includes a resistor element Rij  and transistor Tij) each disposed at an intersection of corresponding one of the word lines (word line WLi) and corresponding one of the bit lines (bit line BLi), and each coupled to the corresponding one of the word lines and the corresponding one of the bit lines (the word line WL1..WLi coupled to the bit lne BL1…BLj through to memory cells 901); 
a selector (source line selector 904) configured to select one of the word lines (word line WL1) and one of the bit lines (bit line BL1)(the source line selector 904 connected the word line and the bit line through memory cell 901); 
a differential amplifier (a sense amplifier 918) that includes a positive input terminal (positive + of sense amplifier SA 918), a negative input terminal (negative – of sense amplifier SA 918), and an output terminal (an output coupled to flip flop FF 919), the positive input terminal (+ SA 918) being configured to be coupled to the selected one of the bit lines which is selected by the selector (source line selector 904), the negative input terminal (- SA 918) being configured to be coupled to non-selected one of the bit lines which is not selected by the selector and to non-selected one of the word lines which is not selected by the selector (a node no2 coupled to the negative SA 918), the output terminal (the output SA 918 coupled to the flip flop 919) being coupled to the negative input terminal (- SA 918); and 
a ground terminal (+ SA 918 coupled to node n01) coupled to the positive input terminal (see at least in Figures 1, column 2, paragraph 0021 to column 3, paragraph 0039 and the related disclosures).  
Regarding dependent claim 4, Yamahira in Figures 1-9 are directly discloses a resistive element array circuit (semiconductor memory device 900 and 100, Figure 1 and Figure 3; respectively), wherein the number of word lines (word lines WL1… WLi) is larger than the number of bit lines (bit lines BL1..BLi).

Regarding to independent claim 7, Yamahira in Figures 1-9 are directly discloses an infrared sensor with a resistive element array circuit (semiconductor memory device 900 and 100, Figure 1 and Figure 3; respectively) , the resistive element array circuit comprising: 
a plurality of word lines (word lines WL1…WLi) extending in a first direction and arranged side by side in a second direction, and coupled to a power supply (a voltage generation circuit 905); 
a plurality of bit lines (bit lines BL1…BLj) extending in the second direction and arranged side by side in the first direction (the bit lne BL1…BLj extend other direction such as horizon direction while the word line extedn as vertical direction); 
a plurality of resistive elements (memory cells 901 includes a resistor element Rij  and transistor Tij) each disposed at an intersection of corresponding one of the word lines (word line WLi) and corresponding one of the bit lines (bit line BLi), and each coupled to the corresponding one of the word lines and the corresponding one of the bit lines (the word line WL1..WLi coupled to the bit lne BL1…BLj through to memory cells 901); 
a selector (source line selector 904) configured to select one of the word lines (word line WL1) and one of the bit lines (bit line BL1)(the source line selector 904 connected the word line and the bit line through memory cell 901); 
a differential amplifier (a sense amplifier 918) that includes a positive input terminal (positive + of sense amplifier SA 918), a negative input terminal (negative – of sense amplifier SA 918), and an output terminal (an output coupled to flip flop FF 919), the positive input terminal (+ SA 918) being configured to be coupled to the selected one of the bit lines which is selected by the selector (source line selector 904), the negative input terminal (- SA 918) being configured to be coupled to non-selected one of the bit lines which is not selected by the selector and to non-selected one of the word lines which is not selected by the selector (a node no2 coupled to the negative SA 918), the output terminal (the output SA 918 coupled to the flip flop 919) being coupled to the negative input terminal (- SA 918); and 
a ground terminal (+ SA 918 coupled to node n01) coupled to the positive input terminal (see at least in Figures 1, column 2, paragraph 0021 to column 3, paragraph 0039 and the related disclosures).
Allowable Subject Matter
7.	Claims 2-3, insofar as in compliance with the rejection above, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The cited are, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fail to teach or render obvious of the resistive element array circuit further comprising a resistor provided between the positive input terminal and the ground terminal (claim 2) and the resistive element array circuit, further 23TDF 19-007/US comprising a controller configured to control the power supply to cause an electric current to be supplied sequentially, via the word lines, to the resistive elements that are arranged in the second direction along the one selected bit line (claim 3).
8.	Claims 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	There is no teaching or suggestion in the prior art to provide:
Per claim 5: there is no teaching, suggestion, or motivation for combination in the prior art to “a controller configured to perform, concurrently on the resistive element array circuits, a read control involving controlling the power supply to cause an electric current to be supplied sequentially, via the word lines, to the resistive elements that are arranged in the second direction along the one selected bit line” in a resistive element array circuit as claimed in the independent claim 5.  Claim 6 is also allowed because of its dependency on claim 5. 
	
                                                   Conclusion
	Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Vimercati et al (US 2015/0092470) discloses a configurable resistance circuit can have a resistance the is configurable.  The resistance of the configurable resistance circuit can be in series between the node and a resistive non-volatile memory element.
	Oh et al (US. 2005/0030814) discloses a data read circuit and method for use a semiconductor memory device that has a memory cell array.
	When responding to the office action, Applicant are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner to located the appropriate paragraphs.
	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the data of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see MPEP 710.02 (b)).
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 
571.272.1876. The Examiner can normally be reached on M-F 8:00AM – 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms, can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 571.273.8300 for all official communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Pho M Luu/
Primary Examiner, Art Unit 2824.